DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
This is a reply to the request for Continued Examination (RCE) filed on 02/04/2021, in which Claim(s) 1-13 and 15-21 remain pending for examination. Claim(s) 1, 3, 8, 10 and 15 are amended. Claim 14 has been cancelled. Claim 21 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103:
Applicants’ arguments with respect to claims rejected under prior art have been fully considered and the rejection of 35 U.S.C. § 103 have been withdrawn in view of the examiner's amendment to claim.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Daniel C. Osborne (Reg. No. 76,575) on 06/14/2021. 

The application has been amended as follows:

Please replace claim 1 with:
1. (Currently Amended) A system, comprising:
a first computing device comprising a hardware processor and a memory;
machine-readable instructions comprising a management service stored in the memory that, when executed by the processor, cause the first computing device to at least:
receive, by the management service, a 
determine, by the management service, based at least in part on the certificate authority identifier, that the client device is associated with an enterprise computing environment comprising at least one second computing device configured to execute a certificate authority;
in an instance in which a credential identifier is identified as related to the certificate authority identifier, create, by the management service, a certificate request comprising the credential identifier for the certificate authority, the credential identifier uniquely identifying an authentication credential to use to request the certificate from the certificate authority;
identify, by the management service, a message queue stored by the management service in association with an instance of a messenger connector executable by the at least one second computing device;
add, by the management service, the certificate request to a message queue;
receive, by the management service, retrieval request from the messenger connector of the at least one second computing device in data communication with the  management service;
provide, by the management service, the certificate request to the at least one second computing device based on the message retrieval request; 
remove, by the management service, the certificate request from the message queue; 
receive, by the management service, the certificate from the at least one second computing device; and 
provide, by the management service, the certificate to the client device.

Please replace claim 8 with:
8. (Currently Amended) A method, comprising:
receiving, [[with]] by a management service executed using a first at least one computing device comprising at least one hardware processor, a 
determining, by the management service and based at least in part on the certificate authority identifier, that the client device is associated with an enterprise computing environment comprising at least one second computing device configured to execute a certificate authority;
in an instance in which a credential identifier is identified as related to the certificate authority identifier, creating, by the management service, a certificate request comprising the credential identifier for the certificate authority, the credential identifier uniquely identifying an authentication credential to use to request the certificate from the certificate authority;
identifying, by the management service, a message queue stored by the management service in association with an instance of a messenger connector executable by the at least one second computing device;
adding, by the management service, the certificate request to a message queue;
receiving, by the management service, retrieval request from the messenger connector of the at least one second computing device in data communication with the  management service; 
providing, by the management service, the certificate request to the at least one second computing device based on the message retrieval request;
removing, by the management service, the certificate request from the message queue;
receiving, by the management service, the certificate from the at least one second computing device; and
providing, by the management service, the certificate to the client device.

Please cancel claim 14;

Please replace claim 15 with:
15. (Currently Amended) A non-transitory computer-readable medium, comprising machine-readable instructions comprising a management service that, when executed by a hardware processor, cause a first at least one computing device to at least:
receive, by the management service, a 
determine, by the management service, based at least in part on the certificate authority identifier, that the client device is associated with an enterprise computing environment comprising at least one second computing device configured to execute a certificate authority;
in an instance in which a credential identifier is identified as related to the certificate authority identifier, create, by the management service, a certificate request comprising the credential identifier for the certificate authority, the credential identifier uniquely identifying an authentication credential to use to request the certificate from the certificate authority;
identify, by the management service, a message queue stored by the management service in association with an instance of a messenger connector executed by the at least one second computing device;
add, by the management service, the certificate request to [[a]] the message queue;
receive, by the management service, retrieval request from the messenger connector of the at least one second computing device in data communication with the  management service;
provide, by the management service, the certificate request to the at least one second computing device based on the message retrieval request; 
remove, by the management service, the certificate request from the message queue; 
receive, by the management service, the certificate from the at least one second computing device; and 
provide, by the management service, the certificate to the client device.

Please replace claim 21 with:
21. (Currently Amended) The method of claim 8, wherein the credential identifier comprises a hash of the authentication credential.  

Allowable Subject Matter
Claims 1-13 and 15-21 are allowed.
The following is an examiner's statement of reasons for allowance:

Independent Claim(s) and their respective dependent claims are allowable over prior arts since the prior arts taken individually or in combination fails to particular discloses, fairly suggest or render obvious the following italic limitations:

In regards to claim(s) 1, 8 and 15, the prior art of record (Bracken et al. (US 2018/0062855 A1; hereinafter Bracken) in view of Meyer et al. (US et al. (US 2018/0316511 A1; hereinafter Meyer)) does not disclose:

“determine, by the management service, based at least in part on the certificate authority identifier, that the client device is associated with an enterprise computing environment comprising at least one second computing device configured to execute a certificate authority;
in an instance in which a credential identifier is identified as related to the certificate authority identifier, create, by the management service, a certificate request comprising the credential identifier for the certificate authority, the credential identifier uniquely identifying an authentication credential to use to request the certificate from the certificate authority;
identify, by the management service, a message queue stored by the management service in association with an instance of a messenger connector executable by the at least one second computing device” in combination with other limitations recited as specified in the independent claim(s). 

Rather, Bracken teaches “digital security services and enhanced digital security certificate issuance for communication systems” (Abstract). Similarly, Meyer teaches “a message queuing service” ([0015] and [0017]). Accordingly, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG-FENG HUANG whose telephone number is (571)272-6186.  The examiner can normally be reached on Monday-Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG-FENG HUANG/Primary Examiner, Art Unit 2497